Title: To Alexander Hamilton from George Clinton, 28 December 1777
From: Clinton, George
To: Hamilton, Alexander


Poughkeepsie [New York] 28th. Decr. 1777.
Dear Sir,
I was favoured with the Receipt of your Letter of the 22d Instant some Days since and returned a short Answer to it by the Express who brought it; but as I have Reason to believe you had left Peeks’ Kill before he got there I conclude my Letter has not been received. I have not a Doubt but that there have been such unjust and dishonorable Practices committed on the Inhabitants as you mention nor have I Reason to believe they were without the Knowledge of the Commanding Officer of the Department. Complaints have been exhibited to him of Cattle the property of the Inhabitants of this State living near Colo Robinsons being drove off by Parties of the Continental Troops and sold at Vendue in New England without any Account being rendered to the Proprietors. And if I am rightly informed an Officer with a Party took sundry Articles from Robinsons, sent them off & sold them in like Manner in Connecticut & has not accounted with the State for the Proceeds of this. I informed Genl Putnam and desired that an Inquiry might be made into the Conduct of the Officer commanding the Party to which I was more particularly induced as I found he had given an Order on the Quarter Master General for the Payment of the Teams employed in carrying off those effects: but I have Reason to believe he has paid no Regard to my Request. Of this I am fully convinced that the Soldiery claim as lawful Prize every Thing they take within the Enemy’s Lines tho the Property of our best Friends, and whatever is taken beyond our Advanced Posts by a generous Construction comes within the above Predicament. On this Principle the several Articles taken at & near Robinsons were sold because the Enemy’s Shipping were then in the River near that Place and on the same Principle indiscriminate Plunder might have taken Place on both Sides of the River as high up as the Manor of Livingston. Little good can be expected of an Army whose Interest it is to suffer a Country to be abandoned to the Enemy thereby to Justify Plundering the Inhabitants. Perhaps, & I dont know that it woud be uncharitable to suppose, that it is this Trade that makes People so very fond of little Expeditions.
I have long thought to ascertain these Facts and seek redress not only for the Parties immediately injured but the public; but my Time has been so fully imployed of late about ⟨other matters that I have been obliged⟩ to neglect it. I am now ⟨however determined to set about⟩ it & wish therefore to ⟨have the particular instructions you⟩ allude to. I mean the ⟨—————⟩ Circumstances as far as ⟨—————⟩ as this may afford me ⟨ full discovery. I won⟨—————⟩ pretend to justify ⟨—————⟩ of last Winter ⟨—————⟩ be considered Plunder ⟨—————⟩
I am ⟨—————⟩ your Health as to be able ⟨—————⟩ you my Dr Sir to be ⟨—————⟩ yourself ⟨too soon you should occasion⟩ in ⟨all⟩ probability ⟨would prove⟩ fatal. May I expect a Line from you whenever you have Liesure; be assured it will always be most kindly received ⟨though⟩ perhaps not quite so punctually answered by Your   Most Obed Servt
G W Clinton
My Respects to Capt Gibbs & young Livingston
